RENDERED: DECEMBER 17, 2021; 10:00 A.M.
                       NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                           Court of Appeals

                              NO. 2020-CA-1369-MR

SABRINA SMITH (NOW PREM)                                              APPELLANT


                  APPEAL FROM HARDIN CIRCUIT COURT
v.                 HONORABLE M. BRENT HALL, JUDGE
                        ACTION NO. 14-CI-00304


JEREMY SMITH                                                             APPELLEE


                                    OPINION
                                   AFFIRMING

                                   ** ** ** ** **

BEFORE: CALDWELL, DIXON, AND L. THOMPSON, JUDGES.

CALDWELL, JUDGE: Sabrina Prem (formerly known as Sabrina Smith and

hereinafter “Prem”) appeals from one or more decisions of the Hardin Family

Court based on its alleged failure to issue required findings of fact and conclusions

of law. For the reasons stated herein, we affirm.
                           FACTUAL BACKGROUND

             Prem and Jeremy Smith (“Smith”) were married in 1998 and divorced

in 2014. They have a minor child, born in 2007. Prem and Smith share joint

custody of the child. In 2018, Prem filed a motion seeking the family court’s

approval for her to relocate to Texas with the minor child. Prem’s new husband

wished to move to Texas to help out his elderly, ill father.

             At a hearing on Prem’s initial relocation motion, the family court

judge inquired whether Prem intended to move to Texas if the family court denied

her motion to relocate with the child. Prem indicated that she would not relocate

without the child. The family court denied this first relocation motion. Prem

remained in Kentucky with the child for about a year while her new husband

moved to Texas.

             In July 2019, Prem moved to Texas to live with her husband. The

child remained in Kentucky and was primarily in Smith’s care. In September

2019, Prem filed a motion with the family court to modify timesharing so that the

child could live with her in Texas.

             Following an evidentiary hearing, the family court entered an opinion

and order in early March 2020 denying Prem’s motion to modify timesharing to

allow the child to live with her. It ordered that Prem could have parenting time




                                         -2-
under the schedule provided in local timesharing guidelines and was responsible

for transportation costs for her parenting time since she voluntarily relocated.

               Prem filed a motion for relief under Kentucky Rules of Civil

Procedure (“CR”) 52. Specifically, she requested, pursuant to CR 52.02, factual

findings on why the family court found the parenting time schedule in local rules

in the child’s best interest. And she also generally requested that the family court

amend its order to comply with “formatting mandates of CR 52.01.” (Record “R.,”

p. 360.) Around this same time, Smith also filed a motion requesting that Prem be

ordered to pay child support and to pay for one-half of the child’s private school

costs.

               Following some pandemic-related delay, the family court evidently

heard Prem’s CR 52 motion and Smith’s motion for child support and

reimbursement for half the child’s private school costs in the summer of 2020.1 On

July 17, 2020, the family court issued an order granting Smith’s motion. In this

same order, the family court reiterated its denial of Prem’s relocation motion, its


1
  Neither transcripts nor video recordings of any hearings in this case from the summer of 2020
were provided to this Court for our review. Instead, the only DVDs of proceedings in this case
in the record on appeal are from August 2018 and February 2020. Although this Court granted
Prem’s motion to supplement the record with video recordings from two specified dates during
the summer of 2020, the Hardin Circuit Court Clerk sent a letter to this Court indicating it had no
recordings in this case from those specified dates and the clerk did not send any more video
recordings to this Court. Neither party cited to or discussed any video recordings or transcripts
of proceedings in this case in their respective briefs nor did they address the lack of further
recordings submitted by the circuit court clerk following our granting the motion to supplement
the record.

                                               -3-
award of parenting time under local guidelines and its holding that Prem must pay

all transportation costs to exercise her parenting times since she had voluntarily

moved to Texas. However, this July 2020 order did not rule on Prem’s CR 52

motion or contain findings of fact or conclusions of law.

             Prem then filed another motion seeking CR 52 relief. She specifically

sought, under CR 52.02, findings of fact on income and health care expenses used

in calculating child support. And she again sought findings of fact on why the

family court adopted the parenting time schedule in Hardin County local rules.

Also, she requested that the family court “conform its order to the formatting

requirements of CR 52.01.” (R., p. 400.)

             The family court then entered an “Opinion and Order” in September

2020. While this order did not explicitly grant or deny the requested CR 52 relief,

it did contain discussion of the family court’s observations and reasoning on

various matters. Though styled as an opinion and order, the family court did not

actually order anything, but it did set forth findings of fact and conclusions of law,

even though they were not specifically denominated as such. Prem then filed a

timely appeal. Further facts will be provided as needed.

                        Identification of Issues on Appeal

             In the introduction to her appellant’s brief, Prem states that she:

“seeks an opinion and order vacating trial court’s orders denying relocation,


                                          -4-
changing primary residential custody, automatically using a local rule parenting

schedule, allocating child travel costs by local rule, calculating child support, and

requiring payment of private school tuition.” (Page i of Appellant’s brief.)

Despite this indication that she seeks for this Court to vacate plural orders, her

notice of appeal states that she appeals from only one trial court decision–its

opinion and order entered September 30, 2020. Her appellate brief states that she

appeals from the family court’s July 17, 2020 order as amended by its September

30, 2020 opinion and order. (Page 1 of Appellant’s brief.)

             Although the introduction to Prem’s brief may suggest that she

ultimately seeks broader and more substantive relief, the issues she asserts in the

argument portion of her brief focus on procedural matters. Specifically, she argues

that the family court failed to comply with CR 52.01 requirements and to make

findings of fact about whether the parenting time schedule suggested in local rules

was in the child’s best interest. And she does not discuss the actual merits of such

decisions as denying her motion for relocation or determining the amount of child

support. So, we do not review the merits of the family court’s rulings on such

matters as custody, timesharing, and child support for error.

             Instead, we consider only whether the family court complied with its

duties under CR 52 and caselaw construing CR 52. In so doing, we do not confine

our examination to the family court’s July 17, 2020 order and its September 30,


                                          -5-
2020 opinion and order. Instead, we also examine the family court’s opinion and

order entered March 4, 2020 in which it denied relocation, adopted the timesharing

schedule in local rules, and allocated all transportation costs for exercising Prem’s

parental time to her as well as granting Smith’s motion to terminate his prior child

support obligation.

                            STANDARD OF REVIEW

             Reviewing a trial court’s denial of a request for additional findings of

fact under CR 52.02, we held that the question of whether the trial court omitted a

finding on a matter essential to a judgment is a matter of law. McKinney v.

McKinney, 257 S.W.3d 130, 133-34 (Ky. App. 2008). Rulings on questions of law

are reviewed de novo on appeal. Davis v. Fischer Single Family Homes, 231

S.W.3d 767, 779 (Ky. App. 2007). In other words, the Court of Appeals need not

defer to a trial court’s conclusion that its findings were sufficient when the trial

court was presented with a motion for additional findings under CR 52.02.

McKinney, 257 S.W.3d at 134. Although there appears to be no specific

controlling authority about the standard of review for a trial court’s ruling on a

more general request for it to comply with the requirements of CR 52.01, questions

concerning the application of CR 52.01 similarly appear to be questions of law

subject to a de novo standard of review.




                                           -6-
    Applicable Law About Duty of Trial Court to Make Findings under CR 522

              CR 52.01 states: “In all actions tried upon the facts without a jury . . .,

the court shall find the facts specifically and state separately its conclusions of law

thereon and render an appropriate judgment . . . .” CR 52.01 further provides:

“Requests for findings are not necessary for purposes of review except as provided

in Rule 52.04.” And CR 52.01 also states:

              If an opinion or memorandum of decision is filed, it will
              be sufficient if the findings of fact and conclusions of law
              appear therein. Findings of fact and conclusions of law
              are unnecessary on decisions of motions under Rules 12
              or 56 or any other motion except as provided in Rule
              41.02.

              CR 52.02 provides that a party may file a motion within ten days of

entry of judgment requesting amended and/or additional findings and that the trial

court “may amend its findings or make additional findings and may amend the

judgment accordingly.”

              CR 52.04 states:

              A final judgment shall not be reversed or remanded
              because of the failure of the trial court to make a finding
              of fact on an issue essential to the judgment unless such
              failure is brought to the attention of the trial court by a



2
  CR 52 presently consists of four parts: CR 52.01, CR 52.02, CR 52.03 and CR 52.04. We do
not discuss herein CR 52.03–which concerns challenges to the sufficiency of the evidence to
support findings of fact–since no issues about the sufficiency of evidence to support factual
findings have been raised in this appeal.



                                             -7-
             written request for a finding on that issue or by a motion
             pursuant to Rule 52.02.

             The Kentucky Supreme Court provided guidance on the application of

these potentially inconsistent provisions in CR 52 in Anderson v. Johnson, 350

S.W.3d 453 (Ky. 2011). Anderson v. Johnson also involved a family court’s

resolution of a motion to modify parental timesharing so that a parent could

relocate with a minor child. See id. at 454. Prem even characterizes her appeal as

“a classic Anderson v. Johnson, CR 52.01 appeal.” (Page ii of Appellant’s brief)

(footnote omitted).

             The Kentucky Supreme Court noted CR 52.01’s statement that it

applies to all actions tried on the facts without a jury and its seemingly possibly

contradictory statement that it did not apply to resolution of many motions with

certain exceptions. The Court read CR 52.01 to apply to resolutions of motions to

modify timesharing to permit relocation. Anderson, 350 S.W.3d at 456-57. And it

succinctly stated that in ruling on such motions to modify timesharing, “family

courts must make findings of fact and conclusions of law, and must enter the

appropriate order of judgment when hearing modification motions.” Id. at 457

(emphasis added).

             The Kentucky Supreme Court construed CR 52 to impose duties on

both trial courts and litigants. It considered the trial court–here the family court–to

have a mandatory duty under CR 52.01 to issue findings of fact and conclusions of

                                          -8-
law in this type of case. And it held that if the trial court fails to make any factual

findings at all, an appellate court may reverse or remand for such findings even if

the complaining litigant has not requested further findings from the trial court.

Anderson, 350 S.W.3d at 458.

               But where the trial court has at least issued some findings of fact yet

has failed to make findings on matters essential to the judgment, our Supreme

Court held that a litigant must make a written request for further findings on that

specific matter under CR 52.04. It held that CR 52.04 only barred “reversal or

remand ‘because of the failure of the trial court to make a finding of fact on an

issue essential to the judgment’ when a litigant fails to bring it to the court’s

attention by a written request for a finding.” Anderson, 350 S.W.3d at 458.

               Before addressing whether the family court here properly resolved

matters in light of CR 52 as construed by Anderson v. Johnson, we note that the

family court did not expressly rule upon Prem’s CR 52 requests in its July 17, 2020

order nor in its September 30, 2020 opinion and order.3 And unfortunately, we do


3
 In addition to the lack of express ruling on the CR 52 requests, there were no recitations about
whether these orders were final and appealable and/or there being no just reason for delay.
Especially given the plethora of post-dissolution motions filed with the family court (including
disputes over retirement accounts and other matters), one might reasonably wonder whether
Prem’s appeal ought to be dismissed as not from a final and appealable order or judgment. See
generally CR 54.01; CR 54.02. But the Kentucky Supreme Court has indicated that orders
modifying final orders on matters such as parental timesharing are final and appealable orders.
Anderson v. , 350 S.W.3d at 455-56. And, as we construe the family court’s September 2020
opinion and order as implicitly granting in part and denying in part Prem’s CR 52 motions, we
will assume Prem’s appeal is from a final and appealable order in this case.

                                               -9-
not have video recordings of the hearings held in the summer of 2020 to review to

see if the family court expressly orally ruled on Prem’s CR 52 motion therein.

Obviously, if the family court had not ruled on the motion for CR 52 motion at all,

there would be no ruling on this matter for us to review. But we construe the

family court’s written September 30 opinion and order as implicitly granting, at

least in part, Prem’s motion for CR 52 relief–especially the general request for the

family court to comply with CR 52.01 but also requests for further findings under

CR 52.02–by offering further written explanation of its resolution of the various

issues before it at that time. We also construe the September 2020 opinion and

order as implicitly denying in part some requests–perhaps reflecting a view that

further findings were not necessary.4

              Despite Prem’s CR 52 requests and the mandates in Anderson v.

Johnson, the family court did not issue formal, specifically denominated findings

of fact and conclusions of law in its opinions and/or orders of March, July, and

September 2020. This is perplexing as formal findings of fact and conclusions of



4
  Again, we are somewhat hampered by not being able to review what the family court judge
may have orally stated at hearings on these matters. Perhaps, for example, the family court judge
may have orally stated that he believed sufficient findings had been provided in earlier orders–
including the early March 2020 order–on some issues and denied further findings on these
specific matters. Given the appellant’s responsibility to make sure that the record on appeal is
complete, we may presume that items missing from the record (including video recordings of
proceedings) would support the family court’s decision. Smith v. Smith, 450 S.W.3d 729, 731-32
(Ky. App. 2014).



                                              -10-
law allow for more meaningful appellate review and often prevent the need to

vacate and remand for further proceedings.

             Nonetheless, despite the lack of optimal presentation, we believe that

the family court’s written discussion of the issues before it in its 2020 orders

substantially complied with its duties under CR 52. While we do not endorse the

lack of formal findings of fact or conclusions of law, the family court’s written

opinions and/or orders explained what it perceived the facts to be and explained its

legal reasoning for resolving the matters.

             Amongst its discussion of other issues, the family court noted that

Prem had requested more findings of fact about its decision to use the parenting

time schedule in local rules and more findings of fact about income and health care

expenses used to calculate child support in its September 2020 opinion and order.

Findings of Fact and Conclusions of Law on Relocation in March 2020 Order

             Other than noting that relocation of the child was “hotly litigated”

along with other issues, (R., p. 402), the family court did not discuss its decision

not to permit the child’s relocation in its September 2020 opinion and order. And

it simply stated that Prem’s motion for the child’s relocation was denied in its July

2020 order. Although there were no factual findings about relocation in these later

court documents, the family court made detailed findings of fact explaining why it

did not find it in the child’s best interest to relocate in its March 2020 opinion and


                                         -11-
order.5 Further, Prem admits in her reply brief that the March 2020 opinion and

order contains findings concerning her request for relocation.

               In short, there appears to be no dispute that the family court issued

findings of fact on the relocation issue. And though it did not explicitly discuss

legal authority, it determined relocation was not in the child’s best interest–thus,

effectively, though informally, issuing a conclusion of law. See Anderson, 350

S.W.3d at 458-59 (noting that family court determined that move was not in the

child’s best interest, “which is the conclusion of law required by KRS [Kentucky

Revised Statutes] 403.320.”).6 Thus, the family court was not required to make

further findings or conclusions of law on this issue–despite Prem’s general request

that it conform its opinions to comply with the formatting mandates of CR 52.01.7




5
  We note that although Prem indicates she wishes for this court to vacate orders including those
“denying relocation” and “changing primary residential custody” in her brief, she does not
indicate in her brief where any order explicitly changing primary residential custody may be
found in the record. Perhaps the family court’s recent orders denying her requests to relocate the
child may be construed as effectively resulting in the child residing primarily with Smith, but any
earlier orders changing primary residential custody are certainly long past the time deadline to
appeal. See generally CR 73.02.
6
  We express no opinion on whether the best interest standard was the relevant standard for
determining the relocation issue here, rather we simply note that the family court’s determination
that relocation was not in the child’s best interest was effectively a conclusion of law. The briefs
do not discuss whether the matter should have been decided under a different standard.
7
  Prem did not specifically request, pursuant to CR 52.02, that the family court issue findings of
fact on the relocation issue in her written motions for CR 52 relief. A vague request for a court
to “conform” its decision to comply with CR 52 is, generally, insufficiently specific to inform
the family court as to exactly what additional findings of fact a party believes are necessary.

                                               -12-
So, the family court’s denial of the motion to relocate cannot be vacated for failure

to issue findings on this matter or for failure to otherwise comply with CR 52.

        Findings on Use of Parenting Schedule Guidelines in Local Rules

               The family court stated in its September 2020 opinion that local rules

set out a schedule for parenting time where one parent lived more than one county

away and that these local rules had been approved by the Kentucky Supreme

Court. And it found that it would be reasonable to use the parenting time schedule

suggested in local rules under the circumstances.

               Prem correctly points out in her brief’s authority that a family court

should not simply impose the parenting time schedule suggested in guidelines to

local rules without further consideration of the facts of the case and the best

interest of the child. See Drury v. Drury, 32 S.W.3d 521, 524-25 (Ky. App. 2000)

(indicating that family courts should not put undue weight on any sort of

standardized order or schedule for parenting time or visitation;8 instead, family


8
  Often, the terms parenting time, timesharing, and visitation are used interchangeably.
However, at least some authority suggests it is more correct to use the term timesharing to refer
to a joint custodian’s time with the child and visitation to refer to a non-custodial parent’s time
with the child when the other parent has sole custody. See Pennington v. Marcum, 266 S.W.3d
759, 764-65 (Ky. 2008) (noting that a parent having joint legal custody of a child who does not
primarily reside with that parent is often incorrectly referred to as having visitation, rather than
timesharing with the child). Although the Drury case discusses how determining what is
reasonable visitation depends on the facts of the individual case, much of its discussion concerns
parents with joint custody for whom Pennington suggests the terms parenting time or
timesharing might be more appropriate:

               What constitutes “reasonable visitation” is a matter which must be
               decided based upon the circumstances of each parent and the

                                               -13-
courts must determine what is reasonable for that family and should not use

standard orders or schedules in lieu of making findings of fact); Family Court

Rules of Procedure and Practice (“FCRPP”) 1(7) (state family court rules prevail

over conflicting local rules); FRCPP 8 (parenting time orders must be based on the

child’s best interest; parenting time guidelines in state family court rules or local

rules or set forth by parties’ agreement may be considered). See also Time-

Sharing/Visitation Guidelines for the 9th Judicial Circuit Hardin Family Court

(attached as Appendix Exhibit 5 to appellant’s brief and stating: “The following

schedules are suggested as guidelines for the parents and the Court in establishing

time-sharing/visitation schedules. Each case will present unique facts or

circumstances which shall be considered by the court in establishing a time-

sharing/visitation schedule and the final schedule established by the court or

agreed to by the parents may or may not be what these guidelines suggest.”).


              children, rather than any set formula. When the trial court decides
              to award joint custody, an individualized determination of
              reasonable visitation is even more important. A joint custody
              award envisions shared decision-making and extensive parental
              involvement in the child’s upbringing, and in general serves the
              child’s best interest. Thus, both parents are considered to be the
              “custodial” parent, although the trial court may designate where
              the child shall usually reside. The “residential” parent does not
              have superior authority to determine how the child will be raised,
              and major decisions concerning the child’s upbringing must be
              made by both parents. A visitation schedule should be crafted to
              allow both parents as much involvement in their children’s lives as
              is possible under the circumstances.

Drury, 32 S.W.3d at 524 (citations omitted).

                                               -14-
             Here, although the family court’s findings about the use of the

parenting time guidelines are sparse and although our Supreme Court’s approval of

local rules should not be mistaken as blanket approval for automatically or always

using the schedules suggested in such local guidelines, the family court did

determine that using the suggested schedule in local rules was reasonable under the

circumstances. Though the family court may have erred in not specifically setting

forth any findings of fact supporting its determination that using the local

guidelines’ schedule was reasonable here under a de novo standard of review, any

error in this regard was harmless based on our review of the record. See CR 61.01

(no error in a ruling or order is a ground for vacating or otherwise disturbing an

order or judgment “unless refusal to take such action appears to the court

inconsistent with substantial justice” and courts “must disregard any error or defect

in the proceeding which does not affect the substantial rights of the parties.”).

             Though perhaps the family court could have done a better job of

explicitly providing requested factual findings in response to Prem’s specific

request for findings on this particular issue under CR 52.02, the family court still at

least recognized that the parties did not live in adjacent counties and it concluded

that applying the schedule suggested in local guidelines was reasonable under the




                                         -15-
circumstances.9 And though it failed to explicitly discuss further facts in its orders

concerning use of this schedule in its July and September 2020 orders/opinions, the

family court noted that Prem had moved to Texas in its September 2020 opinion.

Though not explicitly discussed in the family court’s written findings, Texas is

obviously a significant distance from Kentucky so that people of ordinary means

often cannot afford the time or money to travel such distances frequently. See

Pennington, 266 S.W.3d at 770 (indicating family court resolving timesharing

matters between joint custodians should consider both distance between the parties

and their financial means). See also N.B. v. C.H., 351 S.W.3d 214, 222 (Ky. App.

2011) (“the greater the distance between the parents’ respective residences, the

greater the resources necessary to comply with the existing order” on parental

timesharing).

               The essence of the dispute between the parties regarding timesharing

appeared to be whether the child would live primarily with the mother in Texas or

with the father in Kentucky–not the specifics of timesharing if Prem’s relocation

request was denied. Though Prem unsuccessfully sought to modify timesharing so

that the child could live primarily with her in Texas, Prem did not request any


9
  In concluding that application of the schedule suggested in local guidelines was reasonable
under the circumstances, we believe that the family court effectively indicated its basis for the
decision and rendered an informal conclusion of law. Whether or not the family court explicitly
cited the correct legal standard in this conclusion of law, the family court had elsewhere applied
the best interest standard to determining the more general, salient question of whether the
parties’ timesharing should be modified to permit the child’s relocation to Texas with Prem.

                                               -16-
specific arrangement different from the guidelines in the local rules if her request

for the child’s relocation was denied based on our review of the record. For

example, she apparently did not suggest that holidays be split differently or that the

child spend a greater share of summer vacation with her than that suggested in the

local guidelines. We cannot conclude the family court erred by not making

additional findings explaining its application of suggested schedules regarding

timesharing in local rules when Prem has not shown that she asked for a different

arrangement than that suggested in local rules in the event her motion to relocate

with the Child were denied.

             Though ideally the family court would make more specific factual

findings on such timesharing matters in the future particularly in response to a

party’s request for more findings on this issue under CR 52.02, its failure to make

more specific factual findings or to explicitly determine whether the visitation

schedule was in the child’s best interest was harmless error under the facts here.

Should the application of the local scheduling guidelines prove unworkable in

terms of time or expense or other matters in the future, both parties are presumably

free to pursue further modification of parental timesharing upon properly

supported motions.




                                         -17-
                 Findings on Allocation of Transportation Costs

             In its September 2020 order, the family court stated that since Prem

had previously testified that she would not relocate to Texas in earlier proceedings

but then later moved to Texas “contrary to her testimony” that it “allocated the cost

of transportation to her based on her voluntary move.” (R., p. 403.) This brief

explanation sets forth the family court’s view of the facts and its legal reasoning–

albeit with no cited legal authority–on this matter. (Though not discussed by the

family court in its orders, this explanation was consistent with guidelines in the

local rules suggesting that the parent with whom the child did not primarily reside

would pay transportation costs for parenting time.) Though terse, the family court

effectively issued findings and conclusions and its decision to hold Prem

responsible for the costs of exercising her parental time cannot be vacated on the

basis of failure to issue findings or conclusions under CR 52.

         Findings on Income, Private School Tuition and Health Care
                         for Child Support Purposes

             Pursuant to CR 52.02, Prem asked for findings on income and health

care expenses for calculating her child support obligation in her July 2020 motion.

But she does not specifically argue in her brief that the family court erred in its

resolution of her CR 52.02 request for specific findings on this particular issue.

Prem does indicate in the introduction to her brief, however, that she seeks to




                                         -18-
vacate the family court’s orders calculating child support10 and requiring payment

of private school tuition. To the extent that Prem seeks to vacate the family court’s

handling of her CR 52.02 request for specific findings on income and health care

used in calculating child support, this issue is waived by her failure to argue this

particular issue in her appellate briefs. Grange Mut. Ins. Co. v. Trude, 151 S.W.3d

803, 815 (Ky. 2004); Milby v. Mears, 580 S.W.2d 724, 727 (Ky. App. 1979).

               Furthermore, the family court’s September 2020 opinion clearly

contains findings about the parties’ respective incomes and an explanation of how



10
   Sometimes it is difficult to discern exactly what Prem is appealing from in her brief. To the
extent that she is also appealing from, or seeking to vacate, the family court’s termination of
Smith’s prior obligation to pay child support to her also ordered in its March 2020 decision, we
note that Prem generally requested that the family court comply with CR 52.01 but did not
request specific findings on its decision to terminate Smith’s child support obligation in her
initial CR 52 motion filed in March 2020–despite specifically requesting findings of fact under
CR 52.02 on the separate issue of the decision to use the parenting time schedule suggested in
local rues. The family court issued some findings of fact in its March 2020 opinion and order
concerning denial of relocation, although it did not make findings supporting or explicitly
explaining its decision to terminate Smith’s child support obligation therein other than noting
that the child was primarily in Smith’s care after Prem moved to Texas. Prem did not
specifically request findings on the decision to terminate Smith’s child support obligation in
either her March 2020 CR 52 motion nor her July 2020 CR 52 motion, although she did
generally request that the family court comply with the requirements of CR 52.01–meaning, we
believe that it formally issue findings of fact, conclusions of law and judgment. See CR 52.01
(requiring that courts deciding actions on the facts without a jury “find the facts specifically and
state separately its conclusions of law thereon and render an appropriate judgment[.]”). At least
arguably, Prem’s failure to specifically request findings of fact on the family court’s decision to
terminate Smith’s child support obligation may mean that she has waived any issue on the family
court’s failure to make findings about terminating Smith’s child support. See Anderson, 350
S.W.3d at 458 (discussing how a litigant is not required to do anything to preserve issue if trial
court totally fails to issue findings of fact but indicating that if the trial court makes some
findings but omits others, the trial court’s decision cannot be vacated unless the litigant has
specifically requested findings on that particular factual issue). In any event, the family court’s
termination of Smith’s child support obligation in March 2020 seems premised on its finding that
the child was primarily residing with Smith after Prem moved to Texas in July 2019.

                                               -19-
it calculated Prem’s child support obligation. It also contains a discussion of how

the family court discounted Prem’s testimony as not credible and her

documentation as hearsay which it rejected given its assessment of her credibility.

And it stated that if Smith wished to modify her child support obligation, “she

should set this matter for a hearing and give testimony and provide certified

records to support her position.” (R., p. 404.)

              Regarding private school tuition, the family court found that Prem had

previously sought for the child to attend private school and sought for Smith to pay

half the private school tuition or cost. And it found that “it has not been until she

lost her most recent motion to relocate that she will not support the private school

tuition.” (R., p. 404.)

              Though its September 2020 opinion may not be a model of judicial

decorum or scholarship, the family court made clear its view of the facts and its

legal reasoning (albeit with no discussion of any controlling authority) on matters

of calculating child support and requiring the payment of private school tuition.

              In sum, though the family court did not formally denominate findings

of fact and conclusions of law, it did discuss its perception of the facts and its legal

reasoning in its opinions and/or orders–thus distinguishing this case from authority

vacating judgments or orders for failing to state any findings of fact on an issue or

any indication of the legal basis for its ruling. See Elkins v. Elkins, 359 S.W.2d


                                          -20-
620, 622 (Ky. 1962); Skelton v. Roberts, 673 S.W.2d 733, 733-34 (Ky. App. 1984).

See also Anderson, 350 S.W.3d at 457 (vacating denial of relocation motion

because family court failed to state any factual reasons for determining that move

was not in child’s best interest).11

               While the question of whether the family court’s findings are properly

supported by evidence and whether its conclusions are consistent with controlling

authority are not before us, we cannot vacate the orders complained of in Prem’s

brief on the basis of failure to comply with CR 52.

                                       CONCLUSION

               For the reasons stated herein, we affirm.

               ALL CONCUR.

 BRIEFS FOR APPELLANT:                           BRIEF FOR APPELLEE:

 William D. Tingley                              Jeremy S. Aldridge
 Ft. Mitchell, Kentucky                          Elizabethtown, Kentucky




11
  Though Prem aptly cites authority indicating that the judiciary should be required to follow
rules just as the parties must, see Delahanty v. Commonwealth, 558 S.W.3d 489, 507 (Ky. App.
2018), here the family court substantially–though informally–complied with his CR 52.01
obligations to render findings of fact and conclusions of law by discussing its perception of the
facts and the reasoning behind his decisions. We believe our reasoning is consistent with a
recent opinion of the Kentucky Supreme Court. See generally Smith v. McCoy, __ S.W.3d.__,
2021 WL 3828565 (Ky. Aug. 26, 2021).



                                              -21-